                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KEVIN DEMINGS,                                      Case No. 21-cv-00828-RMI
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF SERVICE
                                                 v.
                                   9

                                  10     K. ALLISON, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  14   The complaint was dismissed with leave to amend and Plaintiff has filed an amended complaint.

                                  15                                         LEGAL STANDARDS

                                  16          Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  17   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

                                  18   1915A(a). In its review, the court must identify any cognizable claims, and dismiss any claims

                                  19   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  20   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  21   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  22   Cir. 1990).

                                  23          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  24   claim showing that the pleader is entitled to relief.” “Specific facts are not necessary; the statement

                                  25   need only ‘give the defendant fair notice of what the . . . claim is and the grounds upon which it

                                  26   rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted). Although in order to state a

                                  27   claim a complaint “does not need detailed factual allegations . . . a plaintiff’s obligation to provide

                                  28   the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a
                                   1   formulaic recitation of the elements of a cause of action will not do . . . [f]actual allegations must

                                   2   be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,

                                   3   550 U.S. 544, 555 (2007) (citations omitted). A complaint must proffer “enough facts to state a

                                   4   claim to relief that is plausible on its face.” Id. at 570. The United States Supreme Court has

                                   5   recently explained the “plausible on its face” standard of Twombly as such: “[w]hile legal

                                   6   conclusions can provide the framework of a complaint, they must be supported by factual

                                   7   allegations . . . [and] [w]hen there are well-pleaded factual allegations, a court should assume their

                                   8   veracity and then determine whether they plausibly give rise to an entitlement to relief.” Ashcroft

                                   9   v. Iqbal, 556 U.S. 662, 679 (2009).

                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements: (1)

                                  11   that a right secured by the Constitution or laws of the United States was violated, and (2) that the

                                  12   alleged deprivation was committed by a person acting under the color of state law. West v. Atkins,
Northern District of California
 United States District Court




                                  13   487 U.S. 42, 48 (1988).

                                  14                                               DISCUSSION

                                  15          Plaintiff presents numerous allegations regarding conditions at San Quentin State Prison

                                  16   (“SQSP”) with respect to the COVID-19 pandemic.

                                  17          The Constitution does not mandate comfortable prisons, but neither does it permit

                                  18   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a prisoner

                                  19   receives in prison and the conditions under which he is confined are subject to scrutiny under the

                                  20   Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993). The Amendment imposes

                                  21   duties on these officials, who must provide all prisoners with the basic necessities of life such as

                                  22   food, clothing, shelter, sanitation, medical care and personal safety. See Farmer, 511 U.S. at 832;

                                  23   DeShaney v. Winnebago County Dep't of Social Servs., 489 U.S. 189, 199-200 (1989).

                                  24          A prison official violates the Eighth Amendment when two requirements are met: (1) the

                                  25   deprivation alleged must be, objectively, sufficiently serious, Farmer, 511 U.S. at 834 (citing

                                  26   Wilson v. Seiter, 501 U.S. 294, 298 (1991)), and (2) the prison official possesses a sufficiently

                                  27   culpable state of mind, id. (citing Wilson, 501 U.S. at 297).

                                  28
                                                                                          2
                                   1           Plaintiff alleges that Defendants, various prison officials and the federal receiver for prison

                                   2   medical care in California, transferred more than 100 inmates from the California Institution for

                                   3   Men to SQSP without proper COVID-19 testing and other safety precautions which led to an

                                   4   outbreak of COVID-19 at SQSP. 1 He contends that Defendants at SQSP failed to isolate the

                                   5   incoming inmates or provide personal protective equipment and placed inmates in close living

                                   6   quarters without proper ventilation. Plaintiff incurred numerous severe COVID-19 symptoms and

                                   7   continues to suffer adverse effects. Liberally construed, this presents an Eighth Amendment claim

                                   8   against Defendants. Additionally, in his amended complaint, Plaintiff has voluntarily dismissed

                                   9   several other claims and Defendants from the original complaint that were discussed in the Court’s

                                  10   prior screening order. Pursuant to Federal Rule of Civil Procedure 21, they are no longer part of

                                  11   this action.

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13           The Court orders service on Defendants through the United States Marshal and

                                  14   electronically as follows:

                                  15           The clerk shall ISSUE a summons and the United States Marshal shall serve, without

                                  16   prepayment of fees, copies of the operative amended complaint (Docket No. 10) with attachments,

                                  17   the notice of assignment of prisoner case to a United States magistrate judge and accompanying

                                  18   magistrate judge jurisdiction consent or declination to consent form and copies of this Order on

                                  19   Defendant Clark Kelso, Federal Receiver, California Prison Medical Care at the law firm of

                                  20   Futterman, Dupree, Dodd, Croley and Maier, 601 Montgomery Street, Suite 333, San Francisco,

                                  21   CA 94111.

                                  22

                                  23   1
                                         In Plata v. Newsom, No. C 01-1351 JST, a receiver was appointed to oversee the delivery of
                                  24   medical care to prisoners incarcerated by the California Department of Corrections and
                                       Rehabilitation. Under 28 U.S.C. § 959, “[t]rustees, receivers or managers of any property,
                                  25   including debtors in possession, may be sued, without leave of the court appointing them, with
                                       respect to any of their acts or transactions in carrying on business connected with such property.”
                                  26   It is not necessary for a plaintiff to obtain permission from the court that appointed the receiver to
                                       sue the receiver outside of the appointing court – at least for his operation of the estate in
                                  27   receivership. See Medical Dev. Int’l v. California Dep't of Corr. and Rehab., 585 F.3d 1211, 1213
                                       (9th Cir. 2009) (Eastern District erred when it dismissed contract action against Plata receiver for
                                  28   lack of jurisdiction due to plaintiff’s failure to obtain permission to sue from the Northern District
                                       judge who appointed receiver).
                                                                                            3
                                   1           The remaining Defendants shall be served ELECTRONICALLY. At the California

                                   2   Department of Corrections and Rehabilitations headquarters: Kathleen Allison, Ralph Diaz, Ron

                                   3   Davis, Dr. R. Steven Tharratt and Dr. Joseph Bick. At San Quentin State Prison: Ron Broomfield,

                                   4   Dr. A. Pachynski and Clarence Cryer. At California Institute for Men: Dr. L. Escobell and Dean

                                   5   Borders.

                                   6           Service on the listed Defendants shall proceed under the California Department of

                                   7   Corrections and Rehabilitation’s (CDCR) e-service pilot program for civil rights cases from

                                   8   prisoners in CDCR custody. In accordance with the program, the clerk is directed to serve on

                                   9   CDCR via email the following documents: the operative amended complaint (Docket No. 10), this

                                  10   order of service, the notice of assignment of prisoner case to a United States magistrate judge and

                                  11   accompanying magistrate judge jurisdiction consent or declination to consent form, a CDCR

                                  12   Report of E-Service Waiver form and a summons. The clerk shall serve by mail a copy of this
Northern District of California
 United States District Court




                                  13   order on the Plaintiff.

                                  14           No later than 40 days after service of this order via email on CDCR, CDCR shall provide

                                  15   the Court a completed CDCR Report of E-Service Waiver advising the Court which Defendants

                                  16   listed in this order will be waiving service of process without the need for service by the United

                                  17   States Marshal Service (USMS) and which Defendants decline to waive service or could not be

                                  18   reached. CDCR also shall provide a copy of the CDCR Report of E-Service Waiver and of the

                                  19   notice of assignment of prisoner case to a magistrate judge and accompanying magistrate judge

                                  20   jurisdiction consent or declination to consent form to the California Attorney General’s Office,

                                  21   which, within 21 days, shall file with the Court a waiver of service of process for the Defendants

                                  22   who are waiving service and, within 28 days thereafter, shall file a magistrate judge jurisdiction

                                  23   consent or declination to consent form as to the defendants who waived service.

                                  24           Upon receipt of the CDCR Report of E-Service Waiver, the clerk shall prepare for each

                                  25   Defendant who has not waived service according to the CDCR Report of E-Service Waiver a

                                  26   USM-205 Form. The clerk shall provide to the USMS the completed USM-205 form and copies of

                                  27   this order, summons, operative complaint and notice of assignment of prisoner case to a magistrate

                                  28   judge and accompanying magistrate judge jurisdiction consent or declination to consent form for
                                                                                         4
                                   1   service upon each Defendant who has not waived service. The clerk also shall provide to the

                                   2   USMS a copy of the CDCR Report of E-Service Waiver.

                                   3          In order to expedite the resolution of this case, the Court orders as follows:

                                   4          No later than sixty days from the date of service, Defendants shall file their motion for

                                   5   summary judgment or other dispositive motion. The motion shall be supported by adequate factual

                                   6   documentation and shall conform in all respects to Federal Rule of Civil Procedure 56 and shall

                                   7   include as exhibits all records and incident reports stemming from the events at issue. If

                                   8   Defendants are of the opinion that this case cannot be resolved by such a motion, they shall so

                                   9   inform the Court prior to the date that the such motion is due. Moreover, all papers filed with the

                                  10   Court shall be promptly served on Plaintiff.

                                  11          At the time the dispositive motion is served, Defendants shall also serve, on a separate

                                  12   paper, the appropriate notice or notices required by Rand v. Rowland, 154 F.3d 952, 953-954 (9th
Northern District of California
 United States District Court




                                  13   Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003); see Woods

                                  14   v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (finding that Rand and Wyatt notices must be

                                  15   given at the time motions for summary judgment or motion to dismiss for non-exhaustion are

                                  16   filed, not earlier); Rand, 154 F.3d at 960 (establishing the separate paper requirement).

                                  17          Plaintiff’s opposition to the dispositive motion, if any, shall be filed with the Court and

                                  18   served upon Defendants no later than thirty days from the date the motion is served upon him.

                                  19   Additionally, Plaintiff must read the attached page headed “NOTICE – WARNING,” which is

                                  20   provided to him pursuant to Rand, 154 F.3d at 953-954, and Klingele v. Eikenberry, 849 F.2d 409,

                                  21   411-12 (9th Cir. 1988).

                                  22          If Defendants file a motion for summary judgment claiming that Plaintiff failed to exhaust

                                  23   his available administrative remedies as required by 42 U.S.C. § 1997e(a), Plaintiff should take

                                  24   note of the attached page headed “NOTICE – WARNING (EXHAUSTION),” which is provided

                                  25   to him as required by Wyatt, 315 F.3d at 1120 n. 4.

                                  26          If Defendants wish to file a reply brief, they shall do so no later than fifteen days after the

                                  27   opposition is served. The motion shall be deemed submitted as of the date the reply brief is due.

                                  28   No hearing will be held on the motion unless the Court so orders at a later date. All
                                                                                         5
                                   1   communications by Plaintiff with the Court must be served on Defendants, or Defendants’

                                   2   counsel, if and when counsel has been designated, by mailing a true copy of the document to

                                   3   Defendants or Defendants’ counsel. Discovery may be taken in accordance with the Federal Rules

                                   4   of Civil Procedure. No further Court order under Federal Rule of Civil Procedure 30(a)(2) is

                                   5   required before the parties may conduct discovery.

                                   6          Finally, it is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                   7   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                   8   Change of Address.” He also must comply with the Court’s orders in a timely fashion. Failure to

                                   9   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  10   Civil Procedure 41(b).

                                  11          IT IS SO ORDERED.

                                  12   Dated: May 6, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                      ROBERT M. ILLMAN
                                  15                                                                  United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                          6
                                   1                          NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2           If defendants move for summary judgment, they are seeking to have your case dismissed.

                                   3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if

                                   4   granted, end your case.

                                   5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.

                                   6   Generally, summary judgment must be granted when there is no genuine issue of material fact--

                                   7   that is, if there is no real dispute about any fact that would affect the result of your case, the party

                                   8   who asked for summary judgment is entitled to judgment as a matter of law, which will end your

                                   9   case. When a party you are suing makes a motion for summary judgment that is properly

                                  10   supported by declarations (or other sworn testimony), you cannot simply rely on what your

                                  11   complaint says. Instead, you must set out specific facts in declarations, depositions, answers to

                                  12   interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the facts
Northern District of California
 United States District Court




                                  13   shown in the defendant’s declarations and documents and show that there is a genuine issue of

                                  14   material fact for trial. If you do not submit your own evidence in opposition, summary judgment,

                                  15   if appropriate, may be entered against you. If summary judgment is granted, your case will be

                                  16   dismissed and there will be no trial.

                                  17                                NOTICE -- WARNING (EXHAUSTION)

                                  18           If defendants file a motion for summary judgment for failure to exhaust, they are seeking

                                  19   to have your case dismissed. If the motion is granted it will end your case. You have the right to

                                  20   present any evidence you may have which tends to show that you did exhaust your administrative

                                  21   remedies. Such evidence may be in the form of declarations (statements signed under penalty of

                                  22   perjury) or authenticated documents, that is, documents accompanied by a declaration showing

                                  23   where they came from and why they are authentic, or other sworn papers, such as answers to

                                  24   interrogatories or depositions. If defendants file a motion for summary judgment for failure to

                                  25   exhaust and it is granted, your case will be dismissed and there will be no trial.

                                  26
                                  27
                                  28
                                                                                           7
